Thompson, J.,
delivered the opinion of the court.
This is a suit in equity' to charge the separate-estate of a deceased married woman in the hands of her administrator, with a debt alleged to be due by open account, for goods' sold and delivered to her during her coverture, as a sole trader. The circuit court rendered a decree for the plaintiff.
Waiving other questions presented by the record, we find in it no substantial evidence that the balance-claimed, or any other sum, is due. There is no evidence in the record such as would warrant the court in putting the case to the jury if it were an action at law. We must, therefore, reverse the judgment, and enter judgment for the defendant.
It is so ordered,
with the concurrence of all the-judges.